By order of the Bankruptcy Appellate Panel, the precedential effect
              of this decision is limited to the case and parties pursuant to 6th
              Cir. BAP LBR 8013-1(b). See also 6th Cir. BAP LBR 8010-1(c).

                                 File Name: 06b0002n.06


            BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT
In re: DAYTON TITLE AGENCY, INC.,                  )
                                                   )
                  Debtor.                          )
_____________________________________              )
                                                   )
DAYTON TITLE AGENCY, INC.,                         )
                                                   )
                    Appellant,                     )
                                                   )
       v.                                          )      No. 05-8029
                                                   )
THE WHITE FAMILY COMPANIES, INC.,                  )
NELSON WENRICK, and                                )
UNION SAVINGS BANK,                                )
                                                   )
                  Appellees.                       )
______________________________________             )

                       Appeal from the United States Bankruptcy Court
               for the Southern District of Ohio, Western Division, at Dayton.
                                        No. 99-35768.

                                 Argued: November 9, 2005

                            Decided and Filed: January 26, 2006

        Before: LATTA, SCOTT, and WHIPPLE, Bankruptcy Appellate Panel Judges.

                                  ____________________

                                        COUNSEL

ARGUED: Anne Frayne, MYERS & FRAYNE, Dayton, Ohio, for Appellant. Paul H. Shaneyfelt,
STATMAN, HARRIS & BARDACH, Dayton, Ohio, Ronald S. Pretekin, COOLIDGE, WALL,
WOMSLEY & LOMBARD, Dayton, Ohio, for Appellees. ON BRIEF: Anne Frayne, Sue
Seeberger, MYERS & FRAYNE, Dayton, Ohio, for Appellant. Paul H. Shaneyfelt, STATMAN,
HARRIS & BARDACH, Dayton, Ohio, Ronald S. Pretekin, Steven M. Wachstein, COOLIDGE,
WALL, WOMSLEY & LOMBARD, Dayton, Ohio, J. Michael Debbeler, GRAYDON, HEAD &
RITCHEY, Cincinnati, Ohio, for Appellees.
                                      ____________________

                                            OPINION
                                      ____________________

                JENNIE D. LATTA, Bankruptcy Appellate Panel Judge. Dayton Title Agency, Inc.
(the “Debtor”) appeals an order dated April 13, 2005, denying its motion for reconsideration of an
order entered March 3, 2005, holding that attorney’s fees could not be paid out of a certain fund until
other claimants were paid. The Debtor did not appeal from the March 3, 2005, order. Its appeal is
limited to the April 13, 2005, order.


                                       I. ISSUE ON APPEAL

       The issue on appeal is whether the bankruptcy court abused its discretion in denying the
Debtor’s motion for reconsideration.


                     II. JURISDICTION AND STANDARD OF REVIEW

        The Bankruptcy Appellate Panel of the Sixth Circuit has jurisdiction to decide this appeal.
The United States District Court for the Southern District of Ohio has authorized appeals to the
Panel, and neither party timely elected to have this appeal heard by the district court. A “final order”
of the bankruptcy court may be appealed by right under 28 U.S.C. § 158(a)(1). For purposes of
appeal, an order is final if it “ends the litigation on the merits and leaves nothing for the court to do
but execute the judgment.” Midland Asphalt Corp. v. United States, 489 U.S. 794, 798, 109 S. Ct.
1494, 1497 (1989) (citations omitted). Because the bankruptcy court’s order of March 3, 2005,
ended the litigation concerning the source of payment for the Debtor’s attorney fees, the order of
April 13, 2005, denying the Debtor’s motion for reconsideration (actually a motion to alter or amend
a judgment pursuant to Rule 9023 of the Federal Rules of Bankruptcy Procedure) is also a final
order. See Lloyd v. Gill, 406 F.2d 585, 587 (5th Cir. 1969).


        The denial of a motion to alter or amend a judgment is reviewed only for abuse of discretion,
except when the motion seeks review of an order granting summary judgment, see, e.g., Cockrel v.
Shelby County School Dist., 270 F.3d 1036, 1047 (6th Cir. 2001), or when rejection of the motion
is based upon an erroneous legal doctrine, e.g., Morales v. Am. Honda Motor Co., 151 F.3d 500, 518
(6th Cir. 1998).



                                                  -2-
                                             III. FACTS

        The Debtor filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code on
November 18, 1999, and subsequently filed an adversary complaint against Philadelphia Indemnity
Insurance Company (“Philadelphia Indemnity”) under an errors and omissions insurance policy.
Pursuant to an agreed settlement, Philadelphia Indemnity paid some $595,000 to the Debtor, which
paid the funds over to its attorneys who were directed to maintain the funds in a separate, interest-
bearing account pending further order of the court concerning disbursement of the settlement
proceeds. On September 6, 2001, the bankruptcy court authorized payment of $53,419.90 to the
Debtor’s attorneys from the settlement proceeds as compensation for services rendered and
reimbursement of expenses incurred to generate the settlement proceeds.

        On December 6, 2001, the court entered an order declaring the settlement proceeds to be
property of the bankruptcy estate, but further providing that they be treated as a special fund from
which claims that would be covered by the underlying insurance policy outside of bankruptcy would
be paid first. The court noted that treating the fund as an asset of the estate without this restriction
would result in the majority of the fund being paid to administrative claimants, including attorneys.
No appeal was taken from this order. Notwithstanding this order, on July 15, 2003, the court
authorized payment of $32,706.95 in attorney fees from the fund based upon the representation that
these fees were incurred in protecting the fund and upon there being no objection raised to the
payment. On December 8, 2003, counsel for the Debtor filed another fee application in which she
sought $33,033.41 to be paid from the fund. This time, an objection was raised to the payment of
fees from the insurance settlement fund. The court approved the application but deferred a decision
on whether the fees could be paid from the insurance settlement fund. Counsel for the Debtor filed
two additional applications in which additional fees were asserted to have been incurred in protecting
or administering the insurance settlement fund and payment was sought from the insurance
settlement fund. Objections to each of the applications were raised by The White Family
Companies, Nelson Wenrick, and Union Savings Bank, all potential beneficiaries under the
insurance policies and the named appellees to this appeal, on the basis that attorney fees should not
be paid from the insurance settlement fund until all claimants to that fund identified in the December
6, 2001, order had been paid.


        On March 3, 2005, the bankruptcy court entered its order declaring that counsel would not
be entitled to be paid from the insurance settlement fund until the insurance beneficiaries were fully
paid. At that point, the balance of the fund, if any, would be treated as an unrestricted asset of the

                                                  -3-
bankruptcy estate. The court did not, however, order the disgorgement of attorney fees previously
paid from the fund pursuant to the July 15, 2003, order.


       The Debtor filed a motion for reconsideration on March 14, 2005, seeking to alter or amend
the judgment pursuant to Rule 59(e) of the Federal Rules of Civil Procedure, made applicable to
bankruptcy cases by Rule 9023 of the Federal Rules of Bankruptcy Procedure. The bankruptcy court
denied the Debtor’s motion by order entered April 13, 2005, and the Debtor timely filed a notice of
appeal with respect to that order only, on April 22, 2005.


                                        IV. DISCUSSION

         The Debtor’s motion for reconsideration asserted that the bankruptcy court’s refusal to permit
attorney fees to be paid from the insurance settlement fund represented a manifest error of law.
Essentially, the Debtor argued that the court’s decision was contrary to its prior decisions permitting
payment of attorney fees from that fund. In its decision denying the motion for reconsideration, the
court found that the Debtor’s arguments presented no new arguments not addressed at the hearing
on the applications for fees or new facts that would alter the court’s decision. The balance of the
court’s decision is devoted to a review of its prior actions leading up to the entry of the March 3,
2005, order. Specifically, the court noted that, although it had clearly found the insurance settlement
fund to be property of the estate, it had exercised equitable powers provided to it by 11 U.S.C. § 105
to impose restrictions upon distributions from the fund and that these restrictions were consistent
with reported decisions and commentary concerning the treatment of insurance proceeds in
bankruptcy. Further, the court explained that previous awards of fees from the fund resulted from
an agreed order entered prior to the December 6, 2001, order that established the fund and placed
restrictions on distributions from it and from one application filed after the entry of the December
6, 2001, order that was not opposed. The court stated that although it could have ordered the
disgorgement of fees paid from the fund as the result of the unopposed application, it had determined
not to do so because the amount of fees paid seemed an appropriate payment for administration of
the fund. The court also reviewed the cases relied upon by the Debtor in support of its argument that
trustees may be paid from trust assets for services beneficial to a trust. The court noted that these
cases clearly provided that, within the discretion of the court, fees may be awarded from trust assets.
The court acknowledged that it had exercised its discretion differently than the courts cited by the
Debtor, but nevertheless asserted that it had acted within its discretion.




                                                 -4-
        In its appellate brief, the Debtor assigns as abuse of discretion that the bankruptcy court’s
holding in the March 3, 2005, order was contrary to its previous orders, the Bankruptcy Code, and
Ohio common law. These are the arguments that were presented to the bankruptcy court in support
of the motion for reconsideration. They are addressed to the substance of the March 3, 2005, order.
The Debtor disagrees with the bankruptcy court’s analysis of these issues, but the mere fact of
disagreement does not give rise to an abuse of discretion.


        An abuse of discretion occurs “only when the [bankruptcy] court ‘relies upon clearly
erroneous findings of fact or when it improperly applies the law or uses an erroneous legal
standard.’” Corzin v. Fordu (In re Fordu), 209 B.R. 854, 858 (B.A.P. 6th Cir. 1997) (quoting
Mapother & Mapother, P.S.C. v. Cooper (In re Downs), 103 F.3d 472, 480-81 (6th Cir. 1996)), aff’d,
201 F.3d 693 (6th Cir. 1999). “The question is not how the reviewing court would have ruled, but
rather whether a reasonable person could agree with the bankruptcy court’s decision; if reasonable
persons could differ as to the issue, then there is no abuse of discretion.” Barlow v. M.J. Waterman
& Assocs. (In re M.J. Waterman & Assocs.), 227 F.3d 604, 608 (6th Cir. 2000) (citations omitted).


         The Debtor urges no erroneous finding of fact. Rather, the Debtor argues that the court used
an erroneous legal standard and improperly applied the law in deciding the March 3, 2005, order and
that its refusal to recognize this was an abuse of discretion. The Panel resists the attempt by the
Debtor to obtain yet another substantive review of the March 3, 2005, order. That order is now final,
and it is final because the Debtor did not perfect an appeal from that order. See McLaurin v. Fischer,
768 F.2d 98, 102 (6th Cir. 1985) (stating that “if an appellant . . . chooses to designate specific
determinations in his notice of appeal . . . only the specified issues may be raised on appeal”);
Pearson v. Int’l Union, United Auto., Aerospace and Agric. Implement Workers, 99 F. App’x 46, 51
(6th Cir. 2004) (applying McLaurin where notice of appeal designated order denying motion for
reconsideration). Even were the Panel to find that the bankruptcy court abused its discretion in
failing to alter or amend its prior order, that would have no impact upon the underlying order. Put
another way, there is no substantive relief that the Panel can give the Debtor in light of the
procedural posture of this appeal.


       More importantly, the Panel can detect no abuse in the bankruptcy court’s refusal to alter or
amend its prior order. The bankruptcy court found that the Debtor had offered no new argument or
evidence in connection with the motion to alter or amend. The Debtor does not contest these
findings. The court applied the correct legal standard: a motion for reconsideration should be
granted only to correct manifest errors of fact or law or to prevent a manifest injustice. The court

                                                 -5-
carefully considered each of the Debtor’s arguments, notwithstanding its finding that these were the
same arguments previously presented by the Debtor. It detected no legal error in its prior order.
Finding none, it properly acted within its discretion not to alter or amend the prior order. Upon entry
of the bankruptcy court order denying the motion for reconsideration, the Debtor could have filed
a timely notice of appeal from the March 3, 2005, order and obtained substantive review of that
order. See Fed Rule of Bankr. Proc. 8002(b). It did not and is foreclosed from doing so now.


        In reviewing the April 13, 2005, order, the Panel is not called upon to decide the motion for
reconsideration as if it were presented to the Panel in the first instance. It is not called upon to
substitute its judgment for that of the bankruptcy court. Rather it is called upon to determine
whether, in light of the bankruptcy court’s findings, and applying the proper legal standard, a
reasonable person could arrive at the decision reached by the bankruptcy court. The bankruptcy
court found no legal error in its prior order. It determined in its discretion that counsel for the Debtor
should not be compensated from the insurance settlement fund ahead of the beneficiaries of that
fund. The Panel finds no abuse in this decision. The Debtor would prefer that the Panel undertake
a substantive review of the March 3, 2005, order. This Panel is without jurisdiction to review the
substance of that order because no notice of appeal was filed with respect to that order. Likewise,
of course, the Panel is without jurisdiction to review the prior order of December 6, 2001, which
established the insurance settlement fund and set forth the limits on distributions from that fund. The
Panel will not speculate as to the outcome had the Debtor timely appealed either of these orders.


                                           CONCLUSION

        For the foregoing reasons, the order denying the Debtor’s motion for reconsideration is
AFFIRMED.




                                                   -6-